Name: Council Regulation (EEC) No 1187/82 of 18 May 1982 amending Regulation (EEC) No 986/68 laying down general rules for granting aid for skimmed milk and skimmed-milk powder for use as feed
 Type: Regulation
 Subject Matter: economic policy;  agricultural activity;  processed agricultural produce
 Date Published: nan

 No L 140/6 Official Journal of the European Communities 20 . 5 . 82 COUNCIL REGULATION (EEC) No 1187/82 of 18 May 1982 amending Regulation (EEC) No 986/68 laying down general rules for granting aid for skimmed milk and skimmed-milk powder for use as feed THE COUNCIL OF THE EUROPEAN COMMUNITIES, skimmed-milk powder may be fixed ; whereas, in view of the criteria set out in the first paragraph of that Article, the limits of this margin should be adjusted, HAS ADOPTED THIS REGULATION : Article 1 Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regulation (EEC) No 11 83/82 (2), and in particular Article 10 (2) thereof, Having regard to the proposal from the Commission, Whereas Article 2a (3) of Regulation (EEC) No 986/68 (3), as last amended by Regulation (EEC) No 855/81 (4), lays down a margin within which the aid for The first subparagraph of Article 2a (3) of Regulation (EEC) No 986/68 shall be replaced by the following : '3 . Aid for skimmed-milk powder shall be a minimum of 54 and a maximum of 68 ECU per 100 kilograms.' Article 2 This Regulation shall enter into force on 20 May 1982. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 18 May 1982. For the Council The President P. de KEERSMAEKER (') OJ No L 148 , 28 . 6 . 1968 , p . 13 . (2) See page 1 of this Official Journal . (3) OJ No L 169, 18 . 7 . 1968 , p . 4 . 4 OJ No L 90, 4 . 4 . 1981 , p . 15 .